Citation Nr: 1800636	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of chronic ligamentous strain, right ankle,with arthritic changes. 

2.  Entitlement to a compensable rating for chronic ligamentous strain, left ankle, with arthritic changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1979.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues on appeal.  

The Veteran was provided a VA ankle examination in March 2013.  In July 2016, the United States Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires VA joint examinations to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board finds that the March 2013 VA examination did not meet the Correia requirements.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and in weight-bearing and nonweight-bearing.  As the examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to adjudicate the issue on appeal.

The Veteran reports that he receives VA treatment for his ankle disabilities.  He has also reported that he underwent physical therapy at the Batavia VA Medical Center (VAMC) in the summer of 2013.  The Board's review of the record indicates that records of his VA treatment and physical therapy sessions have not yet been associated with the claim file.  Therefore, any outstanding VA treatment records should be obtained and associated with the claim file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including records of the Veteran's physical therapy at the Batavia VAMC if available, and associate them with the claim file.  Any efforts to obtain the records must be clearly documented in the claim file.

2.  After completing the foregoing development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his right and left ankle disabilities.  All necessary studies and tests should be conducted.  

Range of motion testing should be accomplished.  The examiner must test and record the results of range of motion testing for pain in both the right and left ankles, in both active and passive motion, and in weight-bearing and nonweight-bearing.  If any of the testing cannot be accomplished, the examiner should specifically indicate that such testing cannot be done and why.

The examiner should also express an opinion regarding whether there would be additional functional impairment on repeated use or during flare-ups and assess that impairment in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must explain why.

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




